         Case 1:18-cv-12077-MKV Document 64 Filed 03/02/21 Page 1 of 1
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 
 HISPANIC FEDERATION, ALIANZA NACIONAL DE
 CAMPESINAS, GREENLATINOS, LABOR COUNCIL
 FOR LATIN AMERICAN ADVANCEMENT,
 NATIONAL HISPANIC MEDICAL ASSOCIATION, and
 SOUTHWEST ENVIRONMENTAL CENTER,
                                                                       1:18-cv-12077-MKV
                           Plaintiffs,
                                                                              ORDER
                           -against-

 UNITED STATES DEPARTMENT OF THE AIR FORCE,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a status conference in this matter on March 2, 2021. Counsel for all parties

were in attendance. In accordance with the matters discussed at the conference, IT IS HEREBY

ORDERED:

   x   All outstanding items outlined in Defendant’s letter dated February 23, 2021, shall be
       produced on or before March 31, 2021. The Court grants Plaintiffs leave to make an
       application to the Court for appropriate sanctions if Defendant fails to comply with the
       March 31 deadline.

   x   On or before June 7, 2021, the parties shall file a joint letter advising the Court whether an
       agreement has been reached with respect to attorneys’ fees and, if not, what issues need to
       be resolved.

       FAILURE TO COMPLY WITH THIS ORDER AND THE DEADLINES HEREIN

MAY RESULT IN SANCTIONS.



SO ORDERED.
                                                     _________________________________
                                                     _ _________
                                                     __       ____
                                                                 _ ____
                                                                      __________
                                                                            ____
                                                                            __ ________
                                                                                     _ __
                                                                                        ____
                                                                                          ___
                                                                                           _
Date: March 2, 2021                                  MARY YKKAY    VYSKOCIL
                                                              AY VYSYSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                    ist      Juddge
